EXHIBIT 10.3 (15)
MGM MIRAGE
FREESTANDING STOCK APPRECIATION RIGHT AGREEMENT

     
No. of shares subject to the SAR:                     
  SAR No.                     

     This Agreement (this “Agreement”) is made by and between MGM MIRAGE, a
Delaware corporation (the “Company”), and                 (the “Participant”) as
of                                         .
RECITALS
     A. The Board of Directors of the Company (the “Board”) has adopted the MGM
MIRAGE 2005 Omnibus Incentive Plan, which provides for the granting of awards,
including SARs (as that term is defined in Section 1 below) to selected
employees.
     B. The Board believes that the grant of SARs will stimulate the interest of
selected employees in, and strengthen their desire to remain with, the Company
or a Parent or Subsidiary (as those terms are hereinafter defined).
     C. The Compensation Committee appointed to administer the Plan (the
“Committee”) has authorized the grant of an SAR to Participant pursuant to the
terms of the Plan and this Agreement.
     Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:
     1. Definitions.
          1.1 “Code” means the Internal Revenue Code of 1986, as amended.
          1.2 “Parent” means a parent corporation as defined in Section 424(e)
of the Code.
          1.3 “SAR” means a Stock Appreciation Right that is granted
independently of any Option pursuant to the Plan.
          1.4 “Stock” means the Company’s common stock, $.01 par value per
share.
          1.5 “Stock Appreciation Right” means an award pursuant to the Plan to
be settled in Stock, with the number of shares to be delivered based upon the
increase in value of the underlying Stock, granted in tandem with or
independently of an option granted under the Plan.

 



--------------------------------------------------------------------------------



 



          1.6 “Subsidiary” means a subsidiary corporation as defined in Section
424(f) of the Code or corporation or other entity, whether domestic or foreign,
in which the Company has or obtains a proprietary interest of more than
50 percent by reason of stock ownership or otherwise.
     2. Grant to Participant.
          2.1 The Company hereby grants to Participant, subject to the terms and
conditions of the Plan and this Agreement, an SAR with respect to an aggregate
of                      shares of Stock. This SAR consists of the right to
receive, upon exercise of the SAR (or any portion thereof), shares of Stock in
an amount whose Fair Market Value (as defined in the Plan) is equal to the
excess of (X) the Fair Market Value of the Stock on the date or dates upon which
the Participant exercises this SAR, or any portion thereof, over (Y) the
Conversion Price (as that term is hereinafter defined) of such shares. That
number of shares shall be reduced by the number of shares of Stock whose Fair
Market Value is equal to the amount of tax required to be withheld by the
Company or a Parent or Subsidiary as a result of the grant or exercise of this
SAR. No fractional shares shall be issued pursuant to this SAR.
          2.2 The conversion price per share for this SAR shall be:
$                    , the Fair Market Value on the date of grant (the
“Conversion Price”).
     3. Terms and Conditions.
          3.1 Exercisability. The SAR evidenced hereby is subject to the terms
and conditions of any existing employment agreement between the Company and the
Participant (including extensions, renewals, amendments and successors thereto
if the provisions relating to SARs are not modified (and if modified, such
modifications shall only apply to SARs granted concurrently with or after the
date of such modification, and the existing agreement shall govern the SAR
evidenced hereby)) as it relates to all terms except: the Conversion Price; the
number of shares determined in paragraph 2.1 above; and the expiration date
defined in this section. In the absence of an existing employment agreement or
if the employment agreement is silent as to the terms and conditions in this
Section 3, the SAR evidenced hereby is subject to the following terms and
conditions:
               A. Expiration Date. The SAR shall expire at 5:00 p.m., Pacific
Standard Time on                      or such earlier time as may be required by
the Plan or this Agreement if the Participant’s employment with the Company or a
Parent or Subsidiary is terminated.
               B. Exercise of SAR. In order to exercise this SAR, the
Participant or any other person or persons entitled to exercise this SAR shall
give written notice to the Committee specifying the number of shares with
respect to which the SAR is being exercised, which notice must be received while
this SAR is still exercisable. This SAR is not exercisable until Participant has
performed services for the Company or for a Parent or Subsidiary for a period
ending on the date specified in clause (i) below. Thereafter, the SAR shall be
exercisable in cumulative installments as follows:

2



--------------------------------------------------------------------------------



 



                         (i) The first installment shall consist of 25 percent
of the shares subject to this SAR and shall become exercisable on
                     (the “Initial Exercise Date”).
                         (ii) The second installment shall consist of 25 percent
of the shares subject to this SAR and shall become exercisable on the first
anniversary of the Initial Exercise Date.
                         (iii) The third installment shall consist of 25 percent
of the shares subject to this SAR and shall become exercisable on the second
anniversary of the Initial Exercise Date.
                         (iv) The fourth installment shall consist of 20 percent
of the shares subject to this SAR and shall become exercisable on the third
anniversary of the Initial Exercise Date.
     3.2 Unexercised Portion of SAR. The unexercised portion of this SAR may not
be exercised after Participant terminates employment with the Company, its
Parent and Subsidiaries, except as otherwise provided in paragraph 3.3 below;
provided, however that this SAR may not at any time be exercised in part with
respect to fewer than the lesser of (i) 50 shares or (ii) the number of shares
which remain to be purchased pursuant to this SAR.
     3.3 Exercise Upon Death or Termination of Employment. If Participant’s
employment with the Company, its Parent and Subsidiaries are terminated because
of death, or if Participant dies within three months of termination of
employment with the Company, its Parent and Subsidiaries, this SAR may be
exercised, to the extent that Participant was entitled to do so at the date of
termination of employment, by the person or persons to whom Participant’s rights
under this SAR pass by will or applicable law, or if no such person has such
rights, by his executors or administrators, at any time, or from time to time,
within one year after the date of such termination of employment, but in no
event later than the expiration date specified in paragraph 3.1. If
Participant’s employment by the Company, its Parent and Subsidiaries terminates
for any reason other than death, Participant may exercise this SAR, to the
extent Participant was entitled to do so at the date of termination of
employment, at any time or from time to time, within three months after the date
of termination of employment, but in no event later than the expiration date
specified in paragraph 3.1.
     3.4 Committee Discretion. The Committee, in its discretion, may accelerate
the exerciseability of the balance, or some lesser portion, of the Participant’s
unexercisable SAR at any time, subject to the terms of the Plan and in
accordance with any written agreement between the Participant and the Company.
Is so accelerated, the SAR will be considered as exercisable as of the date
specified by the Committee or an applicable written agreement.
     3.5 Limits on Transferabilty. This SAR may be transferred to a trust in
which the Participant or the Participant’s spouse control the management of the
assets. With respect to a SAR, if any that has been transferred to a trust,
references in this Agreement to exercisability related to such SAR shall be
deemed to include such trust. No interest of Participant under the Plan shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

3



--------------------------------------------------------------------------------



 



     3.6 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or of any similar change affecting
the Stock, the number and class of securities subject to this SAR, the
Conversion Price per share, and any other terms of this Agreement then the
Committee will make appropriate and proportionate adjustments (including
relating to the Stock, other securities, cash or other consideration which may
be acquired upon exercise of this SAR) that it deems necessary. Any adjustment
so made shall be final and binding upon the Participant.
     3.7 No Rights as Stockholder. Participant shall have no rights as a
stockholder with respect to any shares of Stock subject to this SAR until the
SAR has been exercised and shares of Stock relating thereto have been issued and
recorded on the records of the Company or its transfer agent or registrars.
     3.8 No Right to Continued Performance of Services. This SAR shall not
confer upon the Participant any right to continue to be employed by the Company
or any Parent or Subsidiary nor may it interfere in any way with the right of
the Company or any Parent or Subsidiary for which Participant performs services
to terminate Participant’s employment at any time.
     3.9 Compliance With Law and Regulations. This SAR, its exercise and the
obligation of the Company to issue shares of Stock under this Agreement are
subject to all applicable federal and state laws, rules and regulations,
including those related to disclosure of financial and other information to the
Participant and to approvals by any government or regulatory agency as may be
required. The Company shall not be required to issue or deliver any certificates
for shares of Stock prior to (A) the listing of such shares on any stock
exchange on which the Stock may then be listed and (B) the completion of any
registration or qualification of such shares under any federal or state law, or
any rule or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.
     3.10 Certain Corporation Transactions. Nothing in the Plan or this
Agreement will in any way prohibit the Company from merging with or
consolidating into another corporation or from selling or transferring all or
substantially all of its assets, or from distributing all or substantially all
of its assets to its stockholders in liquidation, or from dissolving and
terminating its corporate existence, and in any such event (other than a merger
in which the Company is the surviving corporation and under the terms of which
the shares of Stock outstanding immediately prior to the merger remain
outstanding and unchanged), the Participant will be entitled to receive, at the
time this SAR or portion thereof would otherwise become exercisable, subject to
the terms of this SAR, the same shares of stock, cash or other consideration
received by stockholders of the Company in accordance with such merger,
consolidation, sale or transfer of assets, liquidation or dissolution.
     4. Investment Representation. The Participant must, upon demand by the
Company, promptly furnish the Company, prior to the issuance of any shares of
Stock upon the exercise of all or any part of this SAR, an agreement in which
the Participant represents that the shares of Stock acquired upon exercise are
being acquired for investment and not with a view to the sale or distribution
thereof. Upon such demand, delivery of such representation prior to the delivery
of any shares of Stock upon exercise of this SAR is a condition precedent to the
right of the Participant to acquire any shares of Stock. The Company will have
the right, at its election, to

4



--------------------------------------------------------------------------------



 



place legends on the certificates representing the shares so being issued with
respect to limitations on transferability imposed by federal and/or state laws,
and the Company will have the right to issue “stop transfer” instructions to its
transfer agent.
     5. Participant Bound by Plan. Participant acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof. The
Company hereby agrees to provide the Participant with any amendments to this
Plan which may be adopted prior to the expiration date specified in Section 3.1.
     6. Notices. Any notice hereunder to the Company must be addressed to: MGM
MIRAGE, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109, Attention: 2005
Omnibus Incentive Plan Administrator, and any notice hereunder to Participant
must be addressed to the Participant at Participant’s last address on the
records of the Company, subject to the right of either party to designate at any
time hereafter in writing some other address. Any notice shall be deemed to have
been duly given on personal delivery or three days after being sent in a
properly sealed envelope, addressed as set forth above, and deposited (with
first class postage prepaid) in the United States mail.
     7. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of such counterparts together
shall constitute one and the same instrument. Each party further agrees that an
electronic, facsimile or digital signature or an online acceptance or
acknowledgment will be accorded the full legal force and effect of a handwritten
signature under Nevada law.
     8. Governing Law. The parties hereto agree that the validity, construction
and interpretation of this Agreement shall be governed by the laws of the state
of Nevada.
     9. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.
     10. Variation of Pronouns. All pronouns and any variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.
     11. Severability. Any portion of this Agreement that is declared contrary
to any law, regulation or is otherwise invalid, shall be deemed stricken without
impairing the validity of the remainder this Agreement.
[signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement as of the date first written above.

              MGM MIRAGE
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            PARTICIPANT:  
 
             

6



--------------------------------------------------------------------------------



 



EXHIBIT A
ARBITRATION
This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered to be a
part of the Agreement.

1.   Except for a claim by either Participant or the Company for injunctive
relief where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. [This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them.] The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.
  2.   Claims Subject to Arbitration. This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.   3.   Non-Waiver of
Substantive Rights. This Exhibit A does not waive any rights or remedies
available under applicable statutes or common law. However, it does waive
Participant’s right to pursue those rights and remedies in a judicial forum. By
signing the Agreement and the acknowledgment at the end of this Exhibit A, the
undersigned Participant voluntarily agrees to arbitrate his or her claims
covered by this Exhibit A.   4.   Time Limit to Pursue Arbitration; Initiation:
To ensure timely resolution of disputes, Participant and the Company must
initiate arbitration within the statute of limitations (deadline for filing)
provided for by applicable law pertaining to the claim. The failure to initiate
arbitration within this time limit will bar any such claim. The parties
understand that the Company and Participant are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly. The
parties agree that the aggrieved party must, within the time frame provided by
this Exhibit A, give written notice of a claim pursuant to Section 6 of the
Agreement. In the event such notice is to be provided to the Company, the
Participant shall provide a copy of such notice of claim to the Company’s
Executive Vice President and General Counsel. Written notice shall identify and
describe the nature of the claim, the supporting facts and the relief or remedy
sought.

7



--------------------------------------------------------------------------------



 



5.   Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.   6.  
Representation/Arbitration Rights and Procedures:

  a.   Participant may be represented by an attorney of his/her choice at
his/her own expense.     b.   The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of Nevada (without regard to its choice
of law provisions) and/or federal law when applicable. In all cases, this
Exhibit A shall provide for the broadest level of arbitration of claims between
the Company and Participant under Nevada or applicable federal law. The
arbitrator is without jurisdiction to apply any different substantive law or law
of remedies.     c.   The arbitrator shall have no authority to award
non-economic damages or punitive damages except where such relief is
specifically authorized by an applicable state or federal statute or common law.
In such a situation, the arbitrator shall specify in the award the specific
statute or other basis under which such relief is granted.     d.   The
applicable law with respect to privilege, including attorney-client privilege,
work product, and offers to compromise must be followed.     e.   The parties
shall have the right to conduct reasonable discovery, including written and oral
(deposition) discovery and to subpoena and/or request copies of records,
documents and other relevant discoverable information consistent with the
procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.     f.   The
parties shall exchange witness lists at least 30 days prior to the trial/hearing
procedure. The arbitrator shall have subpoena power so that either Participant
or the Company may summon witnesses. The arbitrator shall use the Federal Rules
of Evidence. Both parties have the right to file a post hearing brief. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.     g.   Any arbitration
hearing or proceeding shall take place in private, not open to the public, in
Las Vegas, Nevada.



8



--------------------------------------------------------------------------------



 



7.   Arbitrator’s Award: The arbitrator shall issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award shall be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or the
submission of post-hearing briefs if requested. The arbitrator may not award any
relief or remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

  a.   Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Exhibit A and to enforce an arbitration award.
    b.   In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

8.   Fees and Expenses: The Company shall be responsible for paying any filing
fee and the fees and costs of the arbitrator; provided, however, that if
Participant is the party initiating the claim, Participant will contribute an
amount equal to the filing fee to initiate a claim in the court of general
jurisdiction in the state in which Participant is (or was last) employed by the
Company. Participant and the Company shall each pay for their own expenses,
attorney’s fees (a party’s responsibility for his/her/its own attorney’s fees is
only limited by any applicable statute specifically providing that attorney’s
fees may be awarded as a remedy), and costs and fees regarding witness,
photocopying and other preparation expenses. If any party prevails on a
statutory claim that affords the prevailing party attorney’s fees and costs, or
if there is a written agreement providing for attorney’s fees and/or costs, the
arbitrator may award reasonable attorney’s fees and/or costs to the prevailing
party, applying the same standards a court would apply under the law applicable
to the claim(s).

9.   The arbitration provisions of this Exhibit A shall survive the termination
of Participant’s employment with the Company and the expiration of the
Agreement. These arbitration provisions can only be modified or revoked in a
writing signed by both parties and which expressly states an intent to modify or
revoke the provisions of this Exhibit A.

10.   The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

11.   Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Agreement to which this is Exhibit A.

12.   If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

9



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.
The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.
Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

             
PARTICIPANT
      THE COMPANY    
 
             
 
           
 
      By:    

10